Case 1:21-cr-00053-NONE-SKO Document 10 Filed 03/11/21 Page 1 of 2




                                                              FILED
                                                             Mar 11, 2021
                                                          CLERK, U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF CALIFORNIA
  Case 1:21-cr-00053-NONE-SKO Document 10 Filed 03/11/21 Page 2 of 2




3/11/2021                             /s/ Esther Valdez


3/11/2021
